Exhibit 10

EXECUTION COPY

October 11, 2018

Anthony G. Ambrosio

c/o CBS Corporation

51 W. 52nd Street

New York, NY 10019

Dear Tony:

This letter (“Separation Agreement”) is to confirm the terms of your separation
from CBS Corporation (“CBS”), effective November 1, 2018 (the “Separation
Date”).

 

1.

Separation Date. You hereby resign from CBS and CBS accepts your resignation on
the following terms, effective on the Separation Date. You recognize and agree
that your employment with CBS ceases on the Separation Date. This will also
confirm that CBS and you have mutually determined to terminate your employment
pursuant to the employment agreement between you and CBS, dated as of
September 29, 2016 and as subsequently amended by letter agreement dated
August 4, 2017 (together, the “Employment Agreement”), effective as of the
Separation Date. The provisions of the Employment Agreement intended to survive
your termination of employment and which are not superseded by this Separation
Agreement shall remain in effect as written, and for purposes of the Employment
Agreement and this Separation Agreement, you shall be deemed to have resigned
your employment pursuant to paragraph 7(c)(i) of the Employment Agreement.

 

2.

Receipt of All Monies Owed. You acknowledge that you are entitled to receive the
following, all subject to necessary withholdings and deductions:

 

  (a)

all salary, wages, or other compensation accrued through the Separation Date to
the extent not already paid; and

 

  (b)

payment for all unused vacation and/or personal days accrued through the
Separation Date, in accordance with company policy; and

In addition, CBS will reimburse you for any outstanding bona fide business
expenses that are incurred on or prior to the Separation Date and properly
documented and submitted no later than November 30, 2018. CBS will reimburse you
within thirty (30) calendar days following the date on which CBS receives
appropriate documentation with respect to such expenses, but in no event later
than December 31st of the year following the year in which such expenses are
incurred.



--------------------------------------------------------------------------------

Anthony G. Ambrosio

October 11, 2018

Page 2

 

If you and/or your eligible dependents participated in the CBS Medical, Dental
and/or Vision Plans at the Separation Date, you and/or your eligible dependents
will be covered under those plans for thirty (30) calendar days immediately
following the Separation Date, at no cost to you, and you will receive such
benefit whether or not you sign this Separation Agreement. Thereafter, you will
be eligible to enroll in the CBS Retiree Medical Plan and will be offered
temporary continuation of your CBS Dental coverage under COBRA (see Section 3(d)
below).

Your receipt of the payments and benefits set forth in this Section 2 is not
contingent upon your execution of this Separation Agreement. You also
acknowledge that (i) prior to execution of this Separation Agreement, you have
at all times been properly compensated in accordance with applicable laws;
(ii) except as provided by this Separation Agreement, no other monies are owed
to you and CBS has paid to you all wages that it concedes are owed to you; and
(iii) CBS is not requiring that you execute this Separation Agreement in order
to obtain any wages concededly owed to you.

 

3.

Severance Payments and Benefits. In consideration of your signing the general
release and waiver of claims attached as Exhibit A to this Separation Agreement
within 60 days following (but not before) the Separation Date, which contains a
general release and discharge of legal claims (“Release of Claims”), CBS will
provide you with the compensation and benefits described in paragraph 7(c)(ii)
of the Employment Agreement and the additional compensation set forth below,
each of which you would otherwise not be entitled to receive, as follows:

 

  (a)

Salary Severance Payment: Severance pay equal to 18 months of your current
annual base salary of $1,250,000, an amount that totals $1,875,000 (the “Salary
Severance Payment”). The Salary Severance Payment shall be paid out over time in
accordance with the normal payroll cycles of CBS in the manner described in
paragraph 7(c)(ii)(A) of the Employment Agreement, beginning on the next regular
payroll date which follows the “Release Effective Date” as defined in Section 4
below.

 

  (b)

2018 Bonus: A payment relating to your bonus for 2018 in the amount of
$1,302,083 (which amount reflects your target bonus for fiscal year 2018
prorated through the Separation Date), payable in a lump sum within thirty
(30) days following the Separation Date. Additionally, you will be eligible to
receive additional bonus compensation for fiscal year 2018, which amount will be
determined by the Chief Executive Officer of CBS in his sole discretion. Such
additional payment, if any, shall be payable between January 1, 2019 and
March 15, 2019 at the same time that bonuses are paid to senior executives of
CBS.

 

  (c)

Bonus Severance: Additional severance pay in an amount of $2,970,000 (the “Bonus
Severance”). Bonus Severance shall be paid out over time in



--------------------------------------------------------------------------------

Anthony G. Ambrosio

October 11, 2018

Page 3

 

  accordance with the provisions of paragraph 7(c)(ii)(B) of the Employment
Agreement (i.e., 2/12 of the amount will be paid out in 2019, 12/12 of the
amount will be paid out in 2020, and 4/12 of the amount will be paid out in
2021).

 

  (d)

Health Benefit Coverage: Medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS medical and dental benefit plans in which you participated on the
Separation Date for a period of eighteen (18) months following the Separation
Date, or if earlier, the date on which you become eligible for medical or dental
coverage, as the case may be, from a third party, which period of coverage shall
be considered to run concurrently with the COBRA continuation period.

Notwithstanding the foregoing, as described in Section 2 above you are entitled
to free coverage under the CBS medical, dental and/or vision plans in which you
were participating on the Separation Date for a period of thirty (30) days, and
after that period you are eligible to enroll in the CBS Retiree Medical Plan. If
you elect to continue medical coverage under the immediately preceding provision
and not the CBS Retiree Medical Plan, you must complete a CBS Retiree Medical
Coverage Waiver Form in order to commence continuation of your CBS medical
coverage under COBRA. This form may be requested from CBS Human Resources and
should be returned to the CBS Corporate Benefits Department at the address
provided on the form before your COBRA election period expires.

Please note that if you do not elect to enroll in the CBS Retiree Medical Plan
when you are first eligible to do so, you will not be able to enroll in that
plan at a later date.

 

  (e)

Life Insurance Coverage: Life insurance coverage under CBS’s policy in effect on
the Separation Date in the amount then furnished to CBS employees at no cost to
you until September 28, 2020.

 

  (f)

Vesting of Equity Awards: your outstanding CBS LTMIP equity grants shall be
treated as follows:

 

  (i)

all outstanding stock option awards (or portions thereof) that have not vested
and become exercisable on or before the Separation Date, but which would
otherwise have vested on or before the 18th month anniversary of the Separation
Date, shall accelerate, vest and become exercisable on the Release Effective
Date;

 

  (ii)

all outstanding stock option awards (or portions thereof) that have not vested
and become exercisable on or before the Separation Date, but which would
otherwise have vested during the period



--------------------------------------------------------------------------------

Anthony G. Ambrosio

October 11, 2018

Page 4

 

  beginning immediately following the 18th month anniversary of the Separation
Date and ending on the 40th month anniversary of the Separation Date, shall vest
and become exercisable in accordance with their established vesting schedule,
subject to your continued compliance with the obligations set forth in
paragraphs 6(a) and 6(b) of the Employment Agreement during such 22-month
continued vesting period;

 

  (iii)

all outstanding stock options (or portions thereof), including those vesting
pursuant to Sections 3(f)(i) or (ii), shall remain exercisable until their
expiration dates;

 

  (iv)

all outstanding restricted share units (or portions thereof) that would have
vested on or before the 18th month anniversary of the Separation Date shall
immediately vest on the Release Effective Date, but delivery of shares in
settlement of such awards shall occur in accordance with the established vesting
and settlement schedule for such awards as though their vesting were not
accelerated on the Release Effective Date (and with respect to the
performance-based restricted share units granted on February 22, 2018, those
units will be deemed to have been earned at target level performance); and

 

  (v)

all outstanding restricted share units (or portions thereof) that would have
vested during the period beginning immediately following the 18th month
anniversary of the Separation Date and ending on the 40th month anniversary of
the Separation Date, shall continue to vest and be settled in accordance with
their established vesting schedule, subject to your continued compliance with
the obligations set forth in paragraphs 6(a) and 6(b) of the Employment
Agreement during such 18-month continued vesting period.

 

  (vi)

All outstanding equity-based awards remain subject to administrative provisions
of the LTIP (as such term is defined in the Employment Agreement).

Notwithstanding paragraph 7(c)(ii) of the Employment Agreement, mitigation of
CBS’s severance obligation will not be required after the first twelve
(12) months following the Separation Date.

 

4.

Release Effective Date. As set forth in paragraph 7(j) of the Employment
Agreement, the payments and benefits set forth in Section 3 are expressly
conditioned upon (x) your execution on or after the Separation Date and delivery
to CBS of the Release of Claims attached hereto as Exhibit A and (y) such
Release of Claims becoming effective and irrevocable in its entirety (i.e., the
expiration of the seven (7) day revocation period), within sixty (60) days
following the



--------------------------------------------------------------------------------

Anthony G. Ambrosio

October 11, 2018

Page 5

 

  Separation Date (i.e., on or before December 31, 2018) (the “Release Effective
Date”). If at any time during such 60-day period any cash severance payments are
scheduled to be paid to you pursuant to Section 3, and you have not executed the
Release of Claims and/or it has not become effective and irrevocable in its
entirety, then any such cash severance payments shall be held and accumulated
without interest and shall be paid to you on the first regular payroll date
following the Release Effective Date. Similarly, vesting of any outstanding
equity awards shall be suspended until the Release Effective Date. Your failure
or refusal to timely sign and deliver the Release of Claims or your revocation
of an executed and delivered Release of Claims in accordance with applicable
laws, whether intentionally or unintentionally, will result in the forfeiture of
the payments and benefits under Section 3.

 

5.

Continued Application of Certain Covenants. (a) You acknowledge and agree that
all restrictive covenants set forth in your Employment Agreement, including,
without limitation, the covenants set forth in paragraphs 6(a) (Non-Compete);
6(b) (Non-Disclosure of Confidential Information); 6(c) (Non-Solicitation); 6(d)
(Ownership of Work Product); 6(e) (Litigation); 6(f) (Interviews and Speeches,
etc.); and 6(g) (Company Property) shall each continue to apply for the time
period following the Separation Date as set forth in the terms of such
provisions.

(b)    Paragraph 6(h) of the Employment Agreement is hereby superseded as
follows:

(i)    Each of you and the CBS Parties (as defined in subsection (b) below)
mutually agree that you will not, directly or indirectly, publicly criticize,
ridicule or make any statement or announcement that disparages or is derogatory
of the other party. For purposes of clarity and avoidance of doubt, you agree
not to criticize the results of the internal investigation contemplated by the
Settlement and Release Agreement, dated as of September 9, 2018, by and among
CBS, National Amusements, Inc., et al. (the “Settlement Agreement”), the manner
in which such internal investigation was conducted and the timeliness of the
commencement or conclusion of the internal investigation. Notwithstanding the
foregoing, neither party shall be prohibited from (A) making statements in
response to statements made by the other party that criticize, ridicule or which
are disparaging or derogatory, provided that the responsive statements do not
criticize or ridicule and are not disparaging or derogatory; (B) cooperating
with the internal investigation; or (C) complying with or responding to any
subpoena, regulatory inquiry or other legal process that is not initiated by the
other party, provided that the parties remain subject to the provisions of
paragraph 6(e) of the Employment Agreement regarding any litigation or other
proceedings concerning CBS.

(ii)    For purposes of subsection (b)(i), references to “you” shall include
your agents, attorneys and representatives, and the term “CBS Parties” shall



--------------------------------------------------------------------------------

Anthony G. Ambrosio

October 11, 2018

Page 6

 

mean the persons included within the definition of “Parties” within the
Settlement Agreement, CBS’s related entities and any of CBS and its related
entities’ respective attorneys, officers, directors and employees at the level
of Senior Vice President and above. Additionally, the term “statement” as used
in the previous subsection (b)(i) includes, without limitation, comments or
statements, written or oral, to the press, media or any third-party (including
online social media websites and platforms administered by you or a
third-party), about the CBS Parties that would reasonably be expected to
adversely affect in any manner the conduct of business (or prospective business)
or the reputation of the other party.

(c)    Nothing in this Separation Agreement shall prohibit you from disclosing
matters that are protected under any applicable whistleblower laws, including
reporting possible violations of laws or regulations, or responding to inquiries
from, or testifying before, any governmental agency or self-regulating
authority, all without notice to or consent from CBS. Additionally, you hereby
are notified that the immunity provisions in Section 1833 of title 18 of the
United States Code provide that an individual cannot be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that is made (i) in confidence to federal, state or local
government officials, either directly or indirectly, or to an attorney, and is
solely for the purpose of reporting or investigating a suspected violation of
the law, (ii) under seal in a complaint or other document filed in a lawsuit or
other proceeding, or (iii) to your attorney in connection with a lawsuit for
retaliation for reporting a suspected violation of law (and the trade secret may
be used in the court proceedings for such lawsuit) as long as any document
containing the trade secret is filed under seal and the trade secret is not
disclosed except pursuant to court order.

 

6.

Preservation of Certain Rights. Nothing in Exhibit A or elsewhere in this
Separation Agreement shall prevent or prohibit you from filing any claim that
cannot be waived and/or relinquished pursuant to applicable laws, including but
not limited to the right to file a charge or participate in any investigation
with the Equal Employment Opportunity Commission or any other governmental or
administrative agency that is responsible for enforcing a law on behalf of the
government. However, you also acknowledge and understand that because you are
waiving and releasing all claims for monetary damages and any other form of
personal relief, you may only seek and receive non-personal forms of relief
through any such claim.

 

7.

Reference Inquiries. In response to any reference inquiries, consistent with
current CBS policy, CBS will only release your dates of employment and last
position held. You agree to direct any such inquiries to the Senior Executive
Vice President, Chief Legal Officer.



--------------------------------------------------------------------------------

Anthony G. Ambrosio

October 11, 2018

Page 7

 

 

8.

Communications. CBS agrees that you shall be given a reasonable opportunity to
review and approve the content of any external announcement regarding your
separation from CBS prior to its release.

 

9.

Return of Company Property. You will return to CBS, as soon as practicable, all
copies of all files, materials and all other documents in your possession,
whether or not prepared by or for you, relating to the business or affairs of
CBS or any of its officers, directors, or employees. Additionally, on or before
the Separation Date you must return all CBS-owned property, including but not
limited to identification cards, credit cards, purchasing cards, keys, and
equipment.

 

10.

Passwords. You agree that at CBS’s request, you will disclose to CBS all
passwords to all password protected files, software and hardware which have been
created or protected by you and which are on CBS’s computers.

 

11.

Section 409A (Tax Implications). To the extent applicable, it is intended that
the compensation arrangements under the Separation Agreement be in full
compliance with Section 409A. The Separation Agreement shall be construed in a
manner to give effect to such intention. In no event whatsoever (including, but
not limited to, as a result of this section or otherwise) shall CBS, CBS
Corporation or any of CBS Corporation’s affiliated companies be liable for any
tax, interest or penalties that may be imposed on you under Section 409A.
Neither CBS, CBS Corporation nor any of CBS Corporation’s affiliated companies
shall have any obligation to indemnify or otherwise hold you harmless from any
or all such taxes, interest or penalties, or liability for any damages related
thereto. Each payment made pursuant to any provision of this Separation
Agreement shall be considered a separate payment and not one of a series of
payments for purposes of Section 409A. You acknowledge that you have been
advised to obtain independent legal, tax or other counsel in connection with
Section 409A.

 

12.

Dispute Resolution and Governing Law. You and CBS agree that any disputes
arising out of or relating to this Separation Agreement or to a breach or
alleged breach thereof will be resolved in accordance with the provisions of
paragraph 17 of the Employment Agreement. This Separation Agreement and all
matters and issues collateral related thereto shall be governed by the laws of
the State of New York applicable to contracts performed entirely therein.

 

13.

Severability. This Separation Agreement has several distinct provisions. The
parties have attempted to create an agreement that is lawful and enforceable in
all respects. Should any part, term, or provision of this Separation Agreement
be declared or determined by any Court or other tribunal of appropriate
jurisdiction to be invalid or unenforceable, any such invalid or unenforceable
part, term, or provision shall be automatically deemed amended to give the
fullest effect possible to the original intent of the affected provision (and if
not capable of being so amended, only the provision so affected shall be deemed
stricken or severed) and any and all of the other terms of the Separation
Agreement, as so



--------------------------------------------------------------------------------

Anthony G. Ambrosio

October 11, 2018

Page 8

 

  amended, or in the absence of the affected provision, shall remain in full
force and effect to the fullest extent permitted by law.

 

14.

The Effect on Your Employment Agreement. This Separation Agreement contains the
entire understanding between you and CBS with respect to the subject matter
thereof. This Separation Agreement will supersede your Employment Agreement to
the extent that any provisions of this Separation Agreement are inconsistent
with those of the Employment Agreement. You and CBS hereby acknowledge our
mutual intent that the provisions of the Employment Agreement intended to
survive the termination of your employment and which are not superseded by this
Separation Agreement shall remain in effect as written. Either party’s failure
to insist upon strict adherence to any term of this Separation Agreement shall
not be considered a waiver, or deprive either party of the right thereafter to
insist on strict adherence to that or any other term of this Separation
Agreement.

 

15.

Paragraph Captions. All paragraph captions in this Separation Agreement are
inserted for convenience of reference only and shall not be considered in
construing this Separation Agreement.

 

16.

Time to Consider the General Release. You understand and agree that by executing
the Release of Claims attached hereto as Exhibit A following your Separation
Date, you are waiving and releasing any rights or claims that you may have under
the Age Discrimination in Employment Act (“ADEA”). You understand that you are
not waiving rights or claims that may arise after the date the Release of Claims
is executed. You further represent that you understand you may revoke the
Release of Claims within seven (7) calendar days of signing it. You understand
that to revoke the Release of Claims, you must put the revocation in writing and
deliver it by hand or mail or email to Lawrence P. Tu, Sr. EVP, Chief Legal
Officer, 51 W. 52nd Street, New York, NY 10019 (if by email, to Mr. Tu’s
corporate email address). For such revocation to be effective, written notice
must be received by CBS no later than the seventh (7) calendar day after you
sign the Release of Claims. If you revoke the Release of Claims (or you fail or
refuse to sign the Release of Claims) such that the Release of Claims does not
become effective and irrevocable within the prescribed 60-day period described
in Section 4 above, then your employment will still be terminated but you shall
not be entitled to receive any of the payments or benefits described in
Section 3 above.

 

17.

Consulting Services. (a) During the period beginning November 2, 2018 and
extending through December 31, 2019, subject to earlier termination as set forth
in Section 17(c) below (the “Consulting Period”), you will provide non-employee
consulting services to include transition support, completion of special
projects and such other services as may be requested by the Chief Executive
Officer of CBS related to your former employment as Senior Executive Vice
President, Chief Administrative Officer and Chief Human Resources Officer.



--------------------------------------------------------------------------------

Anthony G. Ambrosio

October 11, 2018

Page 9

 

(b)    CBS acknowledges and agrees that the Consulting Period does not require
your exclusive services to CBS and that your performance of services in such
non-employee capacity shall continue so long as you are able to perform duties
as requested and any new employer authorizes such work, subject to the
limitation on competitive activities as set forth in paragraph 6(a) of the
Employment Agreement and Section 3(b) herein, which shall be deemed to apply
during the Consulting Period. It is the intent of the parties, and the parties
hereby acknowledge, that during the Consulting Period, the level of bona fide
services reasonably anticipated to be performed by you in such non-employee
capacity shall remain at a level such that your continued provision of services
as a non-employee consultant during the Consulting Period shall not prevent you
from being considered to have incurred a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code on the Separation Date, and
for the avoidance of doubt, the parties intend that you shall have incurred a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code on the Separation Date.

(c)    For so long as you are ready, willing and able to provide consulting
services through June 30, 2019, you will receive fees of One Hundred Thousand
Dollars ($100,000) per month payable on the 15th day (or, if the 15th is not a
business day, on the next business day thereafter) of each calendar month. For
the portion of the Consulting Period from November 2, 2018 through June 30,
2019, the consulting services may be terminated at any time by you for any
reason or at any time by CBS if the Chief Executive Officer of CBS reasonably
determines, in good faith, that you are no longer available to provide the
services. Upon such termination, you will be owed any fees that are payable
through the termination date that have not yet been paid. After June 30, 2019,
your service as a consultant shall continue on a month-to-month basis for the
remainder of calendar year 2019 at the same monthly fee; provided that either
party may terminate the Consulting Period at any time following June 30, 2019
upon thirty (30) days prior written notice to the other party, with no liability
except for the payment by CBS of the consulting fee for such 30 day period and
your provision of services for such 30 days. In addition to the monthly
consulting fee, you will be eligible to receive a bonus for 2019 based upon the
Chief Executive Officer’s assessment of your performance as a consultant during
the Consulting Period, which consulting bonus shall not exceed One Million Two
Hundred Thousand Dollars ($1,200,000), subject to proration if the Consulting
Period should be terminated for any reason prior to December 31, 2019. Any such
consulting bonus will be paid within sixty (60) days following the expiration of
the Consulting Period. The Chief Executive Officer shall also consider granting
to you profit unit interests in Givewith LLC in 2019, subject to the Chief
Executive Officer’s assessment of your performance as a consultant during the
Consulting Period (with a particular emphasis on your assistance in
transitioning management oversight of the CBS EcoMedia business unit and CBS’s
investment in Givewith LLC) and to any approval by Givewith LLC’s Founder. CBS
also



--------------------------------------------------------------------------------

Anthony G. Ambrosio

October 11, 2018

Page 10

 

agrees to reimburse you for reasonable business expenses incurred in the course
of performing the consulting services hereunder as soon as practicable after
submission of appropriate documentation substantiating the expenses in
accordance with CBS practice, but in no event later than December 31st of the
calendar year following the calendar year in which the expenses were incurred.

(d)    The provisions of this Section 17 represent an arrangement for your
personal services and may not be subcontracted or assigned by you in any
fashion, whether by operation of law, or by conveyance of any type. While you
are providing services during the Consulting Period, your relationship with CBS
is that of an independent contractor, and nothing herein is intended to, or
should be construed to, create a partnership, agency, joint venture or
employment relationship with CBS. While you are a consultant, you are not
authorized to make any representation, contract or commitment on behalf of CBS
unless specifically requested or authorized in writing to do so by an officer of
CBS. You shall bear all expenses associated with the provision of services
during the Consulting Period; provided, however, that you shall be eligible to
receive expense reimbursement as forth in paragraph 17(c) above. You agree that
you will be solely responsible for, and will file all tax reporting and payments
required to be filed with, or made to, any tax authorities with respect to the
performance of services and receipt of fees relating to your consulting
services.

 

18.

Counterparts and Electronic Transmission. This Separation Agreement may be
executed in counterpart originals, each of which shall be an original, with the
same effect as if the signatures were upon the same instrument. Delivery of an
executed counterpart of this Separation Agreement by facsimile or by electronic
transmission (e.g., .pdf or .tif file) shall be effective as delivery of an
original executed counterpart of this Separation Agreement, but each party
hereto shall then each deliver to the other party hereto within a reasonable
time after execution of this Separation Agreement an original signature on the
Separation Agreement.

 

19.

Review of this Agreement Prior to Signing. You represent and agree that:

 

  (a)

You have been advised in writing by CBS in this Separation Agreement that you
should consult an attorney prior to signing this Separation Agreement or the
attached Release of Claims (after the Separation Date) that you have been given
an adequate opportunity to seek the advice of an attorney;

 

  (b)

You have carefully read this Separation Agreement and the Release of Claims in
their entirety, fully understand all of their terms, and are fully aware of the
legal effect of the Separation Agreement and the Release of Claims; and



--------------------------------------------------------------------------------

Anthony G. Ambrosio

October 11, 2018

Page 11

 

 

  (c)

You are voluntarily and knowingly entering into this Separation Agreement
without the threat of coercion or duress and with the intent to be legally bound
by its terms.

 

  (d)

You acknowledge that you have been given not less than twenty-one (21) calendar
days to review and consider signing the Release of Claims attached as Exhibit A
to this Separation Agreement following the Separation Date, and understand that
you have seven (7) calendar days to revoke it after signing.

[signature page to follow]



--------------------------------------------------------------------------------

Please indicate your understanding and acceptance of the foregoing by signing in
the space provided below and returning this Separation Agreement signed by you
to the undersigned.

 

CBS CORPORATION By:   /s/ Joseph R. Ianniello 10/12/18   Joseph R. Ianniello  
President and Acting Chief Executive Officer

ACCEPTED AND AGREED TO:

 

/s/ Anthony G. Ambrosio Anthony G. Ambrosio 10/11/2018 Date

Att. (Exhibit A – General Release and Discharge of Legal Claims)



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE AND DISCHARGE OF LEGAL CLAIMS

I acknowledge, understand and agree that in consideration of CBS Corporation’s
(“CBS”) agreement to pay me the payments and benefits described in Section 3 of
the Separation Agreement between CBS and me dated October 11, 2018 (which
payments and benefits are also described in paragraph 7(c)(ii) of the Employment
Agreement between CBS and me dated as of September 28, 2016 and as subsequently
amended on August 4, 2017 (the “Employment Agreement”)), l have no claim against
CBS or any predecessor, or any subsidiaries and other related entities, and/or
their respective officers, directors and employees (hereinafter collectively
referred to as the “Company”) and I HEREBY WAIVE (GIVE UP) ANY CLAIMS WHICH I
MAY NOW HAVE, WHETHER KNOWN OR UNKNOWN, AGAINST the Company, and will not now,
or in the future, accept any recovery in any forum, nor will I pursue or
institute any claim, suit or legal action against the Company or their
successors and assigns, which is based upon or arises out of any aspect of my
employment with or separation from the Company including, but not limited to,
any claims for attorneys’ fees, any claims which l may have under any contract
or policy, whether such contract or policy is written or oral, express or
implied, and any claims which I may have based upon any Federal, State or Local
statutes, orders or regulations, including but not limited to those concerning
leaves of absence (including the Family and Medical Leave Act of 1993, as
amended) and those concerning discrimination on any basis including, but not
limited to, race, color, creed or religion, sex, sexual harassment, national
origin, age (including the Age Discrimination in Employment Act of 1967, as
amended), handicap or disability, marital status, height, weight, sexual
orientation or genetic information.

Notwithstanding the foregoing, I have not waived and/or relinquished any rights
I may have to file any claim that cannot be waived and/or relinquished pursuant
to applicable laws, including the right to file a charge or participate in any
investigation with the Equal Employment Opportunity Commission or any other
governmental or administrative agency. In addition, I have not waived and/or
relinquished any rights I may have to enforce the terms of the Separation
Agreement (or the Employment Agreement, to the extent not superseded by the
Separation Agreement), or any rights I may have to vested benefits under
employee benefit plans (such as 401(k)) or the Company’s deferral plans; to
indemnification under the Company’s articles of incorporation, by-laws or state
law, to unemployment benefits (application for which CBS shall not contest) or
workers’ compensation benefits.

I hereby expressly waive and release any and all rights, causes of action,
liabilities, demands, and claims of any kind or nature under Section 1542 of the
California Civil Code or any analogous state, local or federal law, and do so
understanding and acknowledging the significance and consequence of such
specific waiver of Section 1542, which provides: “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF

 

A-1



--------------------------------------------------------------------------------

KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”

This release is not intended to apply to insured or vested benefits, if any, for
which I am eligible, pursuant to the terms of any employee benefit plan in which
I am, or have been, a participant.

I HAVE CAREFULLY READ AND FULLY UNDERSTAND THE PROVISIONS OF THIS ACKNOWLEGMENT
AND RELEASE OF CLAIMS. I UNDERSTAND THAT I HAVE THE RIGHT TO AND CONFIRM THAT I
HAVE CONSULTED AN ATTORNEY BEFORE SIGNING THIS ACKNOWLEDGMENT AND RELEASE OF
CLAIMS. I UNDERSTAND THAT I HAVE NOT LESS THAN 21 DAYS FROM THE DATE OF
RECEIVING THIS ACKNOWLEDGMENT AND RELEASE OF CLAIMS TO CONSIDER IT AND TO
CONSULT FURTHER WITH AN ATTORNEY. I ALSO UNDERSTAND THAT IF I SIGN THIS RELEASE,
I HAVE SEVEN (7) DAYS TO REVOKE IT. I UNDERSTAND THAT TO REVOKE THIS RELEASE, I
MUST PUT THE REVOCATION IN WRITING AND DELIVER IT BY HAND OR BY MAIL TO LAWRENCE
P. TU, SENIOR EXECUTIVE VICE PRESIDENT, CHIEF LEGAL OFFICER, CBS CORPORATION, 51
WEST 52ND STREET, NEW YORK, NY 10019 (IF BY ELECTRONIC MAIL, TO MR. TU’S
CORPORATE EMAIL ADDRESS) (IT MUST BE RECEIVED) WITHIN SEVEN (7) CALENDAR DAYS OF
THE DATE I SIGNED IT. I FURTHER UNDERSTAND THAT PAYMENTS TO WHICH I MAY BECOME
ENTITLED BY SIGNING THIS RELEASE WILL NOT BE PAID UNTIL AFTER THE 7 DAYS DURING
WHICH I MAY REVOKE IT, OR AFTER THE TERMINATION DATE, WHICHEVER IS LATER I AM
SIGNING THIS RELEASE VOLUNTARILY.

 

 

 

ANTHONY G. AMBROSIO  

 

DATE

 

*

This Release of Claims is to be executed and returned to CBS no earlier than the
Separation Date.

 

A-2